UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4509


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWIN ESTUARDO ORTIZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cr-00055-RDA-1)


Submitted: February 11, 2022                                      Decided: March 22, 2022


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: James R. Theuer, JAMES R. THEUER, PLLC, Norfolk, Virginia, for
Appellant. Raj Parekh, Acting United States Attorney, Karolina Klyuchnikova, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwin Estuardo Ortiz pleaded guilty to conspiracy to distribute five or more

kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a), 846. Ortiz and the Government

did not agree on whether the plea agreement obligated the Government not to oppose a

recommendation to apply the safety valve provision in 18 U.S.C. § 3553(f). In the

presentence report, the probation officer recommended that the district court find Ortiz

eligible for safety valve relief, and the Government objected. The district court found that

the Government agreed not to oppose Ortiz’s request for safety valve relief if Ortiz

otherwise qualified for such relief, and that Ortiz was ineligible for relief; thus, the court

imposed the statutory minimum sentence of 120 months’ imprisonment. On appeal, Ortiz

argues that the Government breached the plea agreement when it objected to his eligibility

for the safety valve. We affirm.

       “Plea agreements are grounded in contract law, and as with any contract, each party

is entitled to receive the benefit of his bargain.” United States v. Edgell, 914 F.3d 281, 287

(4th Cir. 2019) (internal quotation marks omitted).

       While we employ traditional principles of contract law as a guide in
       enforcing plea agreements, we nonetheless give plea agreements greater
       scrutiny than we would apply to a commercial contract because a defendant’s
       fundamental and constitutional rights are implicated when he is induced to
       plead guilty by reason of a plea agreement.

Id. (internal quotation marks omitted). “The [G]overnment breaches a plea agreement

when a promise it made to induce the plea goes unfulfilled.” United States v. Tate, 845

F.3d 571, 575 (4th Cir. 2017).



                                              2
       The party alleging a breach of the plea agreement “must establish[] that breach by

a preponderance of the evidence.” United States v. Snow, 234 F.3d 187, 189 (4th Cir.

2000). “When a claim of breach of a plea agreement has been preserved, we review the

district court’s factual findings for clear error and its application of principles of contract

interpretation de novo.” United States v. Lewis, 633 F.3d 262, 267 (4th Cir. 2011) (internal

quotation marks omitted).

       Ortiz argues that the Government bargained away its discretion to argue against the

application of the safety valve under any circumstances. The plea agreement, however,

contained no language suggesting that the Government was bound by the probation

officer’s recommendation. Instead, the Government agreed not to oppose Ortiz’s request

for safety valve relief only if he qualified for such relief. From the unambiguous language

of the plea agreement, it is clear that Government did not bargain away its right to object

to Ortiz’s eligibility if Ortiz did not qualify for safety valve relief in the first place. See

United States v. Jordan, 509 F.3d 191, 195 (4th Cir. 2007) (stating that, when a “plea

agreement is unambiguous . . . , and there is no evidence of governmental overreaching,”

this court rests its interpretation on the plea agreement itself). Here, as the district court

concluded, Ortiz did not qualify for safety valve relief. We therefore conclude that the

Government did not breach the plea agreement.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              3